Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is made as of May 1, 2014,
between RES-CARE, INC., a Kentucky corporation (the “Company”), and Steven S.
Reed (the “Employee”).

 

RECITALS:

 

WHEREAS, the Company and Employee previously entered into that certain
Employment Agreement effective April 15, 2013, as amended (the “Prior
Agreement”);

 

WHEREAS, the initial term of the Prior Agreement is scheduled to expire on
December 31, 2015;

 

WHEREAS, the Company wishes to offer the Employee a new long-term employment
agreement which will supersede the Prior Agreement; and

 

WHEREAS, the Company and the Employee have reached agreement on the terms and
conditions of such agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

1.            Employment and Term.  The Company hereby employs the Employee, and
the Employee accepts such employment, upon the terms and conditions herein set
forth for an initial term commencing effective May 1, 2014 (the “Commencement
Date”), and ending on May 1, 2019, subject to earlier termination only in
accordance with the express provisions of this Employment Agreement (“Initial
Term”).  This Employment Agreement shall be automatically extended for
successive periods of one (1) year each (the “Additional Term(s)”) on the same
terms and conditions unless not less than sixty (60) days prior to the last day
of the Initial Term or the then effective Additional Term, as applicable, either
the Company or Employee gives written notice to the other of such party’s intent
to not so extend the Term.  The Initial Term and any effective Additional Terms
shall be collectively referred to as the “Term.”  For purposes of this amended
Employment Agreement, the term “Execution Date” shall mean the later of (i) the
date this amended Employment Agreement is signed by the Employee and (ii) the
date this amended Employment Agreement is signed on behalf of the Company.

 

2.            Duties.

 

(a)          Employment as Chief Legal Officer & Corporate Secretary.  During
the Term, the Employee shall serve as the Chief Legal Officer & Corporate
Secretary of the Company and its subsidiaries.  During the Term, subject to the
supervision and control of

 

--------------------------------------------------------------------------------


 

the President and Chief Executive Officer of the Company (the “President”), or
his designee, the Employee shall have the responsibility for and oversight of
the corporate legal functions of the Company and its subsidiaries.  The Employee
shall perform such additional duties as may be prescribed from time to time by
the President or his designee, including without limitation, serving as an
officer or director of the Company, if elected to such positions, without any
additional salary or compensation.  The Employee shall serve as a member of the
Resource Center’s Leadership Team and a “named executive officer” for the
purpose of the Company’s public filings under the securities laws.  As such,
Employee acknowledges and accepts responsibility, with other “named executive
officers” of the Company and other officers and employees of the Company, to
ensure the Company’s public filings adequately satisfy all disclosure
requirements.  In addition, Employee acknowledges that Employee’s biography,
qualifications and compensation will be disclosed in such public filings.

 

(b)          Time and Effort.  The Employee shall devote Employee’s best efforts
on a full time basis and all of Employee’s business time, energies and talents
exclusively to the business of the Company and to no other business during the
Term; provided, however, that subject to the restrictions in Section 7 hereof,
the Employee may (i) invest Employee’s personal assets in such form or manner as
will not require Employee’s services in the operation of the affairs of the
entities in which such investments are made and (ii) subject to satisfactory
performance of the duties described in Section 2(a) hereof, devote such time as
may be reasonably required for Employee to continue to maintain Employee’s
current level of participation in various civic and charitable activities.

 

(c)          Employee Certification of Eligibility.  Not less frequently than
annually and upon the termination of the Employee’s employment hereunder for any
reason other than Employee’s death, the Employee shall execute and deliver to
the President and/or any other authorized officer designated by the Company a
certificate (ResCare Annual Employment Re-Certification Eligibility Form)
confirming, to the best of the Employee’s knowledge, that the Employee remains
eligible for employment with the Company.  This same certificate will certify
that the Employee has complied with applicable laws, regulations and Company
policies regarding the provision of services to clients and billings to its
paying agencies, Company policies on training, Drug and Alcohol-Free Program,
Prohibition of Harassment, Affirmative Action Equal Employment Opportunity and
Violence in the Workplace.  This statement shall state that the Employee is not
aware of any such violation by other employees, independent contractors,
vendors, or other individuals performing services for the Company and its
subsidiaries that they did not report as appropriate.

 

 

 

 

 

 

 

3.            Compensation and Benefits.

 

--------------------------------------------------------------------------------


 

(a)          Base Salary.  The Company shall pay to the Employee during the Term
an annual salary (the “Base Salary”), which shall, beginning on the effective
date of this amended Employment Agreement, be $295,000.  The Base Salary shall
be due and payable in substantially equal semi-monthly installments or in such
other installments as may be necessary to comport with the Company’s normal pay
periods for all employees.  The Base Salary may be adjusted for increases from
time to time for changes in the Employee’s responsibilities or for market
conditions.

 

(b)          Incentive Plan.  During the Term, the Employee shall be eligible
for incentive compensation in accordance with the Res-Care, Inc. Non-Equity
Incentive Plan (the “Incentive Plan”).  Shortly after the beginning of each
calendar year, the Company’s Board of Directors will establish a target of
earnings before taxes, interest, depreciation and amortization of the Company
and its subsidiaries on a consolidated basis, determined in accordance with
generally accepted accounting principles consistently applied (“EBITDA”), for
such calendar year (the “Annual EBITDA Target”).  In no event shall Employee
earn any amount under the Incentive Plan for any calendar year during the Term
unless the actual Company EBITDA for such calendar year equals or exceeds ninety
percent (90%) of the Annual EBITDA Target for such calendar year.  For all
purposes of this Employment Agreement, in determining the actual EBITDA of the
Company and its subsidiaries for each calendar year, the Talent Management
Committee of the Board of Directors (the “Talent Management Committee”) may make
such good faith adjustments to EBITDA as it determines in its sole discretion
are appropriate to reflect non-recurring or unusual items, including, without
limitation, to give effect on a pro forma basis to any acquisition of stock or
assets of other persons by the Company or a subsidiary thereof. The target
amount payable under the Incentive Plan to Employee for each full calendar year
during the Term shall equal the Base Salary actually paid to the Employee for
such calendar year multiplied by the sum of the Approved Professional
Performance Percentage and the Approved Company Performance Percentage (as
determined below) for such calendar year.

 

The maximum percentage of the Approved Professional Performance Percentage for
Employee shall be thirty percent (30%). The Approved Company Performance
Percentage shall be a target of seventy percent (70%) with a range of zero
percent (0%) to two hundred percent (200%).  Thus making the overall range of
payment zero percent (0%) to one hundred-seventy percent (170%) of Base Salary.

 

The Company portion is earned as follows:

 

· Actual EBITDA 95%-99% of budget 10% for each point up to 50% of eligible
incentive earned (example 95% budget = 10% incentive, 96%=20% etc.)

· Actual EBITDA 100% of budget 100% of eligible incentive earned

· Actual EBITDA over budget 5% incentive for each point up to a maximum 200% of
eligible incentive award (example 101% of budget = 105% incentive, 102% = 110%
etc., 120% of budget and above = 200% incentive)

 

--------------------------------------------------------------------------------


 

Not later than March 15 of each calendar year, the Talent Management Committee
shall establish the professional performance criteria for Employee for such
calendar year to be used in calculating the Approved Professional Performance
Percentage.  The Approved Professional Performance Percentage for each calendar
year during the Term shall be equal to (A) thirty percent (30%) multiplied by
(B) the ratio of the number of professional performance criteria satisfied by
Employee for the calendar year to the total number of professional performance
criteria for the calendar year.  However, notwithstanding anything in this
Employment Agreement to the contrary, the Approved Professional Performance
Percentage shall be zero unless the actual Company EBITDA for the respective
calendar year equals or exceeds ninety percent (90%) of the Annual EBITDA Target
for such calendar year.

 

Any annual incentive earned by the Employee under the Incentive Plan for any
calendar year during the Term shall be paid by the Company in cash to the
Employee in the year following the year for which it is earned, and not later
than the later of (x) seventy-four (74) days after the end of the applicable
calendar year or (y) the date of delivery to the Company of the audited
consolidated financial statements of the Company and its subsidiaries for such
calendar year, provided that Employee remains employed through December 31 of
the year for which the incentive bonus is earned.  Any amounts earned by the
Employee under the Incentive Plan shall be hereinafter referred to as the
“Incentive Bonus.”

 

(c)          Non-Equity Incentive Plan and/or Stock Option Plan.  At the
discretion of the Company, the Employee may be eligible for participation in a
non-equity incentive plan and/or a stock option plan while employed by the
Company.  If eligible, the Employee will be notified by the Supervising Officer
and participation in such plans will be governed not by this Agreement but by
separate plan documents.

 

(d)          Participation in Benefit Plans.  During the Term, Employee shall be
entitled to participate in all employee benefit plans and programs (including
but not limited to paid time off policies, retirement and profit sharing plans,
health insurance, etc.) provided by the Company under which the Employee is
eligible in accordance with the terms of such plans and programs, subject to all
applicable and customary waiting and vesting periods.  As of the Commencement
Date, Employee shall be credited with 160 hours of paid time off (PTO).  The
Company reserves the right to amend, modify or terminate in their entirety any
of such programs and plans.

 

(e)          Out-of-Pocket Expenses.  The Company shall promptly pay the
ordinary, necessary and reasonable expenses incurred by the Employee in the
performance of the Employee’s duties hereunder (or if such expenses are paid
directly by the Employee shall promptly reimburse Employee for such payment),
consistent with the reimbursement policies adopted by the Company from time to
time and subject to the prior written approval by the President.  Any
reimbursements made under this Section 3(e) will be paid no later than the last
day of the Employee’s taxable year following the taxable year in which the
expense is incurred.

 

--------------------------------------------------------------------------------


 

(f)           Withholding of Taxes; Income Tax Treatment.  If, upon the payment
of any compensation or benefit to the Employee under this Employment Agreement
(including, without limitation, in connection with the grant of any stock
options or payment of any bonus or benefit), the Company determines in its
discretion that it is required to withhold or provide for the payment in any
manner of taxes, including but not limited to, federal income or social security
taxes, state income taxes or local income taxes, the Employee agrees that the
Company may satisfy such requirement by:

 

(i)           withholding an amount necessary to satisfy such withholding
requirement from the Employee’s compensation or benefit; or

 

(ii)          conditioning the payment or transfer of such compensation or
benefit upon the Employee’s payment to the Company of an amount sufficient to
satisfy such withholding requirement.

 

The Employee agrees that Employee will treat all of the amounts payable pursuant
to this Employment Agreement as compensation for income tax purposes.

 

4.            Termination.  The Employee’s employment hereunder may be
terminated under this Employment Agreement as follows, subject to the Employee’s
rights pursuant to Section 5 hereof:

 

(a)          Death.  The Employee’s employment hereunder shall terminate upon
Employee’s death.

 

(b)          Disability.  The Employee’s employment shall terminate hereunder at
the earlier of (i) immediately upon the Company’s determination (conveyed by a
Notice of Termination (as defined in paragraph (f) of this Section 4)) that the
Employee is permanently disabled, and (ii) the Employee’s absence from
Employee’s duties hereunder for 180 days.  “Permanent disability” for purposes
of this Employment Agreement shall mean the onset of a physical or mental
disability which prevents the Employee from performing the essential functions
of the Employee’s duties hereunder, which is expected to continue for 180 days
or more, subject to any reasonable accommodation required by state and/or
federal disability anti-discrimination laws, including, but not limited to, the
Americans With Disabilities Act of 1990, as amended.

 

(c)          Cause.  The Company may terminate the Employee’s employment
hereunder for Cause.  For purposes of this Employment Agreement, the Company
shall have “Cause” to terminate the Employee’s employment because of the
Employee’s personal dishonesty, intentional misconduct, breach of fiduciary duty
involving personal profit, substantial failure to perform Employee’s duties
hereunder, conviction of, or plea of nolo contendere to, any law, rule or
regulation (other than traffic violations or similar offenses) or breach of any
provision of this Employment Agreement.

 

(d)          Without Cause.  The Company may terminate the Employee’s employment
under this Employment Agreement at any time without Cause (as defined in

 

--------------------------------------------------------------------------------


 

paragraph (c) of this Section 4) by delivery of a Notice of Termination
specifying a date of termination at least thirty (30) days following delivery of
such notice.

 

(e)          Voluntary Termination.  By not less than thirty (30) days prior
written notice to the President, Employee may voluntarily terminate Employee’s
employment hereunder.

 

(f)           Notice of Termination.  Any termination of the Employee’s
employment by the Company during the Term pursuant to paragraphs (b), (c) or
(d) of this Section 4 shall be communicated by a Notice of Termination from the
Company to the Employee.  Any termination of the Employee’s employment by the
Employee during the Term pursuant to paragraph (e) of this Section 4 shall be
communicated by a Notice of Termination from Employee to the Company.  For
purposes of this Employment Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Employment Agreement relied upon and in the case of any termination for Cause
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment.

 

(g)          Date of Termination.  The “Date of Termination” shall, for purposes
of this Employment Agreement, mean:  (i) if the Employee’s employment is
terminated by Employee’s death, the date of Employee’s death; (ii) if the
Employee’s employment is terminated on account of disability pursuant to
Section 4(b) above, thirty (30) days after Notice of Termination is given
(provided that the Employee shall not, during such 30-day period, have returned
to the performance of Employee’s duties on a full-time basis), (iii) if the
Employee’s employment is terminated by the Company for Cause pursuant to
Section 4(c) above, the date specified in the Notice of Termination, (iv) if the
Employee’s employment is terminated by the Company without Cause, pursuant to
Section 4(d) above, the date specified in the Notice of Termination, (v) if the
Employee’s employment is terminated voluntarily pursuant to Section 4(e) above,
the date specified in the Notice of Termination, and (vi) if the Employee’s
employment is terminated by reason of an election by either party not to extend
the Term, the last day of the then effective Term.

 

Provided that, for purposes of the timing of payments triggered by the Date of
Termination under Section 5, Date of Termination shall not be considered to have
occurred until the date the Employee and the Company reasonably anticipate that
(i) Employee will not perform any further services for the Company or any other
entity considered a single employer with the Company under Section 414(b) or (c)
of the Internal Revenue Code of 1986, as amended (“Code”) (but substituting
fifty percent (50%) for eighty percent (80%) in the application thereof) (the
“Employer Group”), or (ii) the level of bona fide services Employee will perform
for the Employer Group after that date will permanently decrease to less than
fifty percent (50%) of the average level of bona fide services performed over
the previous thirty-six (36) months (or if shorter over the duration of
service).  For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under

 

--------------------------------------------------------------------------------


 

this Employment Agreement are aggregated for purposes of Section 409A of the
Code with benefits under any other Employer Group plan or agreement in which
Employee also participates as a director.  Employee will not be treated as
having a termination of Employee’s employment while Employee is on military
leave, sick leave or other bona fide leave of absence if the leave does not
exceed six (6) months or, if longer, the period during which Employee has a
reemployment right under statute or contract.  If a bona fide leave of absence
extends beyond six (6) months, Employee’s employment will be considered to
terminate on the first day after the end of such six (6) month period, or on the
day after Employee’s statutory or contractual reemployment right lapses, if
later.  The Company will determine when Employee’s Date of Termination occurs
based on all relevant facts and circumstances, in accordance with Treasury
Regulation Section 1.409A-1(h).

 

5.            Compensation Upon Termination or During Disability; Change of
Control.

 

(a)          Death.  If the Employee’s employment shall be terminated by reason
of Employee’s death during the Term, the Employee shall continue to receive
installments of Employee’s then current Base Salary until the date of Employee’s
death, shall receive any earned but unpaid Incentive Bonus for any calendar year
ending prior to the date of Employee’s death.

 

(b)          Disability.  During any period of disability and prior to
termination pursuant to Section 4(b) by reason of disability, Employee shall be
compensated as provided in this paragraph (b).  During any waiting period prior
to receiving short or long-term disability payments, Employee shall be required
to use available Paid Time Off (“PTO”).  Once Employee has met the waiting
period to receive short-term disability payments, Employee shall continue to be
paid Employee’s then current Base Salary until short-term disability payments to
Employee commence under any plan or program then provided and funded by the
Company.  If the benefits payable under any such disability plan or program do
not provide 100% replacement of the Employee’s installments of Base Salary
during such period, Employee shall be paid at regular payroll intervals the
difference between the periodic installments of Employee’s then current Base
Salary that would have otherwise been payable and the disability benefit paid
from such disability plan or program.  Upon termination pursuant to
Section 4(b) hereof, the above provisions of this paragraph (b) shall no longer
apply and Employee shall be entitled to any earned but unpaid Incentive Bonus
for any calendar year ended prior to the date Employee’s period of disability
commenced.

 

(c)          Expiration of Term.  If the Employee’s employment shall be
terminated by reason of expiration of the Term by reason of Employee’s election
not to extend the Term, the Employee shall continue to receive installments of
his then current Base Salary until the Date of Termination and shall also be
entitled to receive any earned but unpaid Incentive Bonus for the last calendar
year of the Term.  If the Employee’s employment shall be terminated by reason of
expiration of the Term by reason of the Company’s election not to extend the
Term, the Employee shall continue to receive installments of his then current
Base Salary until the Date of Termination and for twenty-four (24)

 

--------------------------------------------------------------------------------


 

months thereafter and shall also be entitled to receive any earned but unpaid
Incentive Bonus for last calendar year of the Term.

 

(d)          Without Cause.  Subject to Section 5(i), if the Employee’s
employment is terminated without Cause and paragraph (f) of this Section 5 shall
not be applicable, the Employee shall receive an amount equal to twice his then
current Base Salary which amount shall be payable in a lump sum no later than
seventy-four (74) days after Employee’s Date of Termination.  The Employee shall
also be entitled to receive any earned but unpaid Incentive Bonus for any
calendar year ending prior to the Date of Termination.

 

(e)          Voluntary Termination.  If the Employee’s employment shall be
terminated pursuant to Section 4(e) hereof, the Employee shall continue to
receive installments of Employee’s then current Base Salary until the Date of
Termination and the Employee shall not be entitled to receive any then unpaid
Incentive Bonus (other than any earned but unpaid Incentive Bonus for any
calendar year ending prior to the date Employee gives Notice of Termination),
and shall not be entitled to any severance payment of any nature.

 

(f)           Change of Control.  Subject to Section 5(i), if a Change of
Control (as defined below) has occurred with respect to the Company and within
two (2) years after the occurrence of such Change of Control, the Employee’s
employment shall be terminated by the Company without Cause, then Employee shall
be entitled to receive a lump sum payment equal to the Employee’s then current
Base Salary multiplied by two (2).  The Employee shall also be entitled to
receive any earned but unpaid Incentive Bonus for any calendar year ending prior
to the Date of Termination and, subject to Section 5(i), a pro-rated Incentive
Bonus for the current calendar year for the period ending on the Date of
Termination.  For purposes of this paragraph (f), “Change of Control” means
(i) an event or series of events which have the effect of any “person” as such
term is used in Section 13(d) and 14(d) of the Exchange Act, other than (x) Onex
Corporation, Onex Partners III LP or any of their respective affiliates (as
defined in Rule 12b-2 under the Exchange Act) or any group including any of the
foregoing and (y) any trustee or other fiduciary holding securities of the
Company under any employee benefit plan of the Company, becoming the “beneficial
owner” as defined in Rule 13d-3 under the Exchange Act, directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding capital stock; (ii) any
merger, consolidation, share exchange, recapitalization or other transaction in
which any person other than Onex Corporation, Onex Partners III LP or any of the
respective affiliates or any group including any of the foregoing becomes the
beneficial owner of securities of the Company representing fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding capital
stock; (iii) all or substantially all of the business of the Company is disposed
of pursuant to a partial or complete liquidation, sale of assets, or otherwise. 
Such lump sum payment will be paid to the Employee not later than seventy-four
(74) days after Employee’s Date of Termination.

 

--------------------------------------------------------------------------------


 

(g)          No Further Obligations after Payment.  After all payments, if any,
have been made to the Employee pursuant to the applicable provisions of
paragraphs (a) through (f) of this Section 5, the Company shall have no further
obligations to the Employee under this Employment Agreement other than the
provision of any employee benefit plan required to be continued under applicable
law or by its terms.

 

(h)          Payment of Incentive Bonus.  If Employee will be paid an earned but
unpaid Incentive Bonus for any calendar year ending prior to Employee’s Date of
Termination under the above provisions of this Section 5, the Incentive Bonus
for the prior calendar year will be paid at the normal time as paid to employees
whose employment has not terminated. If Employee is due a pro-rated Incentive
Bonus for the calendar year in which Employee’s Date of Termination occurs, the
pro-rated bonus for the year of the Date of Termination shall be paid in the
calendar year after year the Date of Termination occurs, and at the normal
payment timing for Incentive Bonus payments, and such pro-rata bonus shall be
based on whether the actual performance measures for such Incentive Bonus period
were met at the normal time for measuring such performance measures.

 

(i)           General Release of Claims. Employee’s right to receive payment
under Section 5(d) or 5(f) above is expressly conditioned on Employee’s
execution and nonrevocation of a general release, in form and substance
acceptable to the Company, of all claims or other causes of actions against the
Company, its affiliates, and their directors, officers, employees, and agents.
The release must be executed and delivered to the Company on or before the date
set by the Company, which may be no later than 60 days following Employee’s Date
of Termination, and the release will be delivered to Employee at least 21 days
before the deadline set for its return. Payments will begin after Employee
executes the release and the release is no longer subject to revocation.
Payments will be made on the dates specified in Section 5(d) or 5(f), as
applicable, and will terminate if Employee violates any of the restrictive
covenants contained in Section 7 of this Agreement. Any payments that are
delayed due to the release requirement will be paid as soon as administratively
practical following receipt of the release and lapse of any applicable
revocation period; provided that payments may in no event be made later than
March 15 of the calendar year following Employee’s Date of Termination. If
Employee does not return the signed release by the date set by the Company, he
will forfeit all rights to payment under Section 5(d) or 5(f), as applicable.
Installment payments will be treated as a series of separate payments.

 

6.            Duties Upon Termination.  Upon the termination of Employee’s
employment hereunder for any reason whatsoever (including but not limited to the
failure of the parties hereto to agree to the extension of this Employment
Agreement pursuant to Section 1 hereof), Employee shall promptly (a) comply with
Employee’s obligation to deliver an executed exit interview document as provided
in accordance with Company policy, and (b) return to the Company any property of
the Company or its subsidiaries then in Employee’s possession or control,
including without limitation, any Confidential Information (as defined in
Section 7(d)(iii) hereof) and whether or not constituting Confidential
Information, any technical data, performance information and reports, sales or
marketing plans, documents or other records, and

 

--------------------------------------------------------------------------------

 


 

any manuals, drawings, tape recordings, computer programs, discs, and any other
physical representations of any other information relating to the Company, its
subsidiaries or affiliates or to the Business (as defined in
Section 7(d)(iv) hereof) of the Company.  Employee hereby acknowledges that any
and all of such documents, items, physical representations and information are
and shall remain at all times the exclusive property of the Company.

 

7.            Restrictive Covenants.

 

(a)          Acknowledgments.  Employee acknowledges that (i) Employee’s
services hereunder are of a special, unique and extraordinary character and that
Employee’s position with the Company places Employee in a position of confidence
and trust with the operations of the Company, its subsidiaries and affiliates
(collectively, the “Res-Care Companies”) and allows Employee access to
Confidential Information, (ii) the Company has provided Employee with a unique
opportunity as Chief Legal Officer & Corporate Secretary of the Company,
(iii) the nature and periods of the restrictions imposed by the covenants
contained in this Section 7 are fair, reasonable and necessary to protect and
preserve for the Company the benefits of Employee’s employment hereunder,
(iv) the Res-Care Companies would sustain great and irreparable loss and damage
if Employee were to breach any of such covenants, (v) the Res-Care Companies
conduct and are aggressively pursuing the conduct of their business actively in
and throughout the entire Territory (as defined in paragraph (d)(ii) of this
Section 7), and (vi) the Territory is reasonably sized because the current
Business of the Res-Care Companies is conducted throughout such geographical
area, the Res-Care Companies are aggressively pursuing expansion and new
operations throughout such geographic area and the Res-Care Companies require
the entire Territory for profitable operations.

 

(b)          Confidentiality and Non-disparagement Covenants. Having
acknowledged the foregoing, Employee covenants that without limitation as to
time, (i) commencing on the Commencement Date, Employee will not directly or
indirectly disclose or use or otherwise exploit for Employee’s own benefit, or
the benefit of any other Person (as defined in paragraph (d)(v) of this
Section 7), except as may be necessary in the performance of Employee’s duties
hereunder, any Confidential Information, and (ii) commencing on the Date of
Termination, Employee will not disparage or comment negatively about any of the
Res-Care Companies, or their respective officers, directors, employees, policies
or practices, and Employee will not discourage anyone from doing business with
any of the Res-Care Companies and will not encourage anyone to withdraw their
employment with any of the Res-Care Companies.

 

(c)          Covenants.  Having acknowledged the statements in
Section 7(a) hereof, Employee covenants and agrees with the Res-Care Companies
that Employee will not, directly or indirectly, from the Commencement Date until
the Date of Termination, and for a period of twelve (12) months thereafter,
directly or indirectly (i) offer employment to, hire, solicit, divert or
appropriate to Employee or any other Person, any business or services (similar
in nature to the Business) of any Person who was an employee or an agent of any
of the Res-Care Companies at any time during the last twelve (12) months of
Employee’s employment hereunder; or (ii) own, manage, operate, join, control,
assist,

 

--------------------------------------------------------------------------------


 

participate in or be connected with, directly or indirectly, as an officer,
director, shareholder, partner, proprietor, employee, agent, consultant,
independent contractor or otherwise, any Person which is, at the time, directly
or indirectly, engaged in the Business of the Res-Care Companies within the
Territory.  The Employee further agrees that from the Commencement Date until
the Date of Termination, Employee will not undertake any planning for or
organization of any business activity that would be competitive with the
Business.  Notwithstanding the foregoing, Employee agrees that if this
Employment Agreement shall be terminated by reason of expiration of the Term
(irrespective of which party elected not to extend the Term), the covenants in
this paragraph (c) shall survive the expiration thereof until twelve (12) months
after the last day of employment of Employee by any Res-Care Company.  Nothing
in this paragraph (c) shall prohibit or restrict Employee’s right to practice as
an attorney or the provision of legal services to any Person, whether in private
practice, for an employer, or otherwise.

 

(d)          Definitions.  For purposes of this Employment Agreement:

 

(i)           For purposes of this Section 7, “termination of Employee’s
employment” shall include any termination pursuant to paragraphs (b), (c),
(d) and (e) of Section 4 hereof, the termination of such Employee’s employment
by reason of the failure of the parties hereto to agree to the extension of this
Agreement pursuant to Section 1 hereof or the voluntary termination of
Employee’s employment hereunder.

 

(ii)          The “Territory” shall mean the fifty (50) states of the United
States, the United States Virgin Islands, Puerto Rico, all of the Provinces of
Canada, all of the countries of the European Union, Switzerland and Norway.

 

(iii)         “Confidential Information” shall mean any business information
relating to the Res-Care Companies or to the Business (whether or not
constituting a trade secret), which has been or is treated by any of the
Res-Care Companies as proprietary and confidential and which is not generally
known or ascertainable through proper means.  Without limiting the generality of
the foregoing, so long as such information is not generally known or
ascertainable by proper means and is treated by the Res-Care Companies as
proprietary and confidential, Confidential Information shall include the
following information regarding any of the Res-Care Companies:

 

(1)          any patent, patent application, copyright, trademark, trade name,
service mark, service name, “know-how” or trade secrets;

 

(2)          customer lists and information relating to (i) any client of any of
the Res-Care Companies or (ii) any client of the operations of any other Person
for which operations any of the Res-Care Companies provides management services;

 

--------------------------------------------------------------------------------


 

(3)          supplier lists, pricing policies, consulting contracts and
competitive bid information;

 

(4)          records, compliance and/or operational methods and Company policies
and procedures, including manuals and forms;

 

(5)          marketing data, plans and strategies;

 

(6)          business acquisition, development, expansion or capital investment
plan or activities;

 

(7)          software and any other confidential technical programs;

 

(8)          personnel information, employee payroll and benefits data;

 

(9)          accounts receivable and accounts payable;

 

(10)        other financial information, including financial statements,
budgets, projections, earnings and any unpublished financial information; and

 

(11)        correspondence and communications with outside parties.

 

(iv)         The “Business” of the Res-Care Companies shall mean the business of
providing training or job placement services as provided in the Company’s
Workforce Services and Youth Services Segments, youth treatment or services,
home care or periodic services to the elderly, services to persons with mental
retardation and other developmental disabilities, including but not limited to
persons who have been dually diagnosed, services to persons with acquired brain
injuries, or providing management and/or consulting services to third parties
relating to any of the foregoing.

 

(v)          The term “Person” shall mean an individual, a partnership, an
association, a corporation, a trust, an unincorporated organization, or any
other business entity or enterprise.

 

(e)          Injunctive Relief, Invalidity of any Provision.  Employee
acknowledges that Employee’s breach of any covenant contained in this Section 7
will result in irreparable injury to the Res-Care Companies and that the remedy
at law of such parties for such a breach will be inadequate.  Accordingly,
Employee agrees and consents that each of the Res-Care Companies in addition to
all other remedies available to them at law and in equity, shall be entitled to
seek both preliminary and permanent injunctions to prevent and/or halt a breach
or threatened breach by Employee of any covenant contained in this Section 7. 
If any provision of this Section 7 is invalid in part or in whole, it shall be
deemed to have been amended, whether as to time, area covered, or otherwise, as
and

 

--------------------------------------------------------------------------------


 

to the extent required for its validity under applicable law and, as so amended,
shall be enforceable.  The parties further agree to execute all documents
necessary to evidence such amendment.

 

(f)           Advice to Future Employers.  If Employee, in the future, seeks or
is offered employment by any other Person, Employee shall provide a copy of this
Section 7 to the prospective employer prior to accepting employment with that
prospective employer.

 

8.            Entire Agreement; Modification; Waiver.  This Employment Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties.  No supplement,
modification, or amendment of this Employment Agreement shall be binding unless
executed in writing by all parties hereto (other than as provided in the next to
last sentence of Section 7(e) hereof).  No waiver of any of the provisions of
this Employment Agreement will be deemed, or will constitute, a waiver of any
other provision, whether or not similar, nor will any waiver constitute a
continuing waiver.  No waiver will be binding unless executed in writing by the
party making the waiver.

 

9.            Successors and Assigns; Assignment.  This Employment Agreement
shall be binding on, and inure to the benefit of, the parties hereto and their
respective heirs, executors, legal representatives, successors and assigns;
provided, however, that this Employment Agreement is intended to be personal to
the Employee and the rights and obligations of the Employee hereunder may not be
assigned or transferred by Employee.

 

10.         Notices.  All notices, requests, demands and other communications
required or permitted to be given or made under this Employment Agreement, or
any other agreement executed in connection therewith, shall be in writing and
shall be deemed to have been given on the date of delivery personally or upon
deposit in the United States mail postage prepaid by registered or certified
mail, return receipt requested, to the appropriate party or parties at the
following addresses (or at such other address as shall hereafter be designated
by any party to the other parties by notice given in accordance with this
Section):

 

To the Company:

 

Res-Care, Inc.

9901 Linn Station Road

Louisville, Kentucky 40223

Attn:     Ralph G. Gronefeld, Jr.

President and Chief Executive Officer

 

To the Employee:

 

Steven S. Reed

1512 Polo Fields Ct.

Louisville, KY 40245

 

--------------------------------------------------------------------------------


 

11.         Execution in Counterparts.  This Employment Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

12.         Further Assurances.  The parties each hereby agree to execute and
deliver all of the agreements, documents and instruments required to be executed
and delivered by them in this Employment Agreement and to execute and deliver
such additional instruments and documents and to take such additional actions as
may reasonably be required from time to time in order to effectuate the
transactions contemplated by this Employment Agreement.

 

13.         Severability of Provisions.  The invalidity or unenforceability of
any particular provision of this Employment Agreement shall not affect the other
provisions hereof and this Employment Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

14.         Governing Law; Jurisdiction; Venue.  This Employment Agreement is
executed and delivered in, and shall be governed by, enforced and interpreted in
accordance with the laws of, the Commonwealth of Kentucky.  The parties hereto
agree that the federal or state courts located in Kentucky shall have the
exclusive jurisdiction with regard to any litigation relating to this Employment
Agreement and that venue shall be proper only in Jefferson County, Kentucky, the
location of the principal office of the Company.

 

15.         Tense; Captions.  In construing this Employment Agreement, whenever
appropriate, the singular tense shall also be deemed to mean the plural, and
vice versa, and the captions contained in this Employment Agreement shall be
ignored.

 

16.         Survival.  The provisions of Sections 5, 6 and 7 hereof shall
survive the termination, for any reason, of this Employment Agreement, in
accordance with their terms.

 

17.         Six Month Delay.  Notwithstanding anything herein to the contrary,
if the Employee is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) (or any successor thereto) on Employee’s Date of
Termination, any severance payment that is in excess of the amount that
qualifies as separation pay under Treasury Regulation Section 1.409A-1(b)(9), or
that does not qualify as separation pay, shall not begin to be paid until six
(6) months after Employee’s Date of Termination.  The Company shall determine,
consistent with any guidance issued under Section 409A of the Code, the portion
of severance payments that are required to be delayed, if any.

 

18.         409A Compliance.  The Employee and the Company agree and confirm
that this Employment Agreement is intended by both parties to provide for
compensation that is either exempt from or compliant with Section 409A of the
Code .  This Employment Agreement shall be interpreted, construed, and
administered in accordance with this agreed intent, provided that the Company
does not promise or warrant any tax treatment of compensation hereunder. 
Employee is responsible for obtaining advice regarding all questions to federal,
state, or local income, estate, payroll, or other tax consequences arising from
participation herein.  This

 

--------------------------------------------------------------------------------


 

Employment Agreement shall not be amended or terminated in a manner that would
accelerate or delay payment of any deferred compensation (within the meaning of
Section 409A) except as permitted under Treasury Regulations under Section 409A
of the Code.

 

 

[The remainder of this page is intentionally blank – signatures begin on next
page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below.

 

 

 

RES-CARE, INC.

 

 

 

 

 

 

Date:

May 6, 2014

 

 

By:

/s/ Ralph G. Gronefeld, Jr.

 

 

Ralph G. Gronefeld, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Date:

May 6, 2014

 

 

/s/ Steven S. Reed

 

 

Steven S. Reed

 

--------------------------------------------------------------------------------

 